UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6009


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS ERNEST COWARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:07-cr-00069-GEC-3)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Ernest Coward, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos   Ernest    Coward       appeals    the     district    court’s

order denying his motion for reconsideration of his 18 U.S.C.

§ 3582(c)(2) (2006) motion.          We have reviewed the record and

find   no   reversible    error.     Accordingly,        we     affirm    for    the

reasons stated by the district court.             United States v. Coward,

No. 7:07-cr-00069-GEC-3 (W.D. Va. Dec. 5, 2012).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials        before    this     court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2